Citation Nr: 0634454	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  02-02 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $12,000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from March 1965 until March 
1967.  

In October 2000, the St. Petersburg, Florida, Regional Office 
(RO) proposed to retroactively terminate the veteran's 
Department of Veterans Affairs (VA) improved pension benefits 
as of June 1, 1997, based upon his receipt of unreported 
income.  In December 2000, the RO proposed to reduce the 
veteran's VA improved pension benefits as of December 1, 
2000, based upon his receipt of Social Security 
Administration (SSA) benefits.  In February 2001, the RO 
implemented the proposed actions, effective July 1, 1999.  In 
February 2001, the RO informed the veteran in writing of the 
overpayment of VA improved pension benefits in the amount of 
$28,509.00.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $28,509.00 upon its finding of bad 
faith.

In January 2003, the Board found that waiver of recovery of 
an overpayment of VA improved pension benefits in the amount 
of $28,509.00 was not the result of fraud, misrepresentation, 
or bad faith on the veteran's part.  In the same decision, 
the Board remanded the matter to the RO in order to request 
that the veteran submit a current Financial Status Report (VA 
Form 20-5655) and any other relevant financial reports.

A VA Form 20-5655 was received in April 2003 and, in November 
2004, a supplemental statement of the case (SSOC) was issued 
in which waiver of recovery of $16, 509.00 was granted.  It 
was concluded that the recovery of $12, 000.00 of the 
overpayment would not violate the principles of equity and 
good conscience.

The matter returned to the Board in March 2005.  At that 
time, it was observed that the veteran had submitted another 
financial status report in December 2004.  It was further 
observed that a supplemental statement of the case had not 
been issued subsequent to the RO's receipt of that new 
evidence.  Accordingly, another remand was ordered to enable 
the RO to readjudicate the issue as required under 38 C.F.R. 
§ 19.31(b)(1).  Such supplemental statement of the case was 
thereafter issued in June 2006 and the matter is now ready 
for appellate consideration.


FINDINGS OF FACT

1.  In a July 1997 rating action, the veteran was awarded 
nonservice-connected pension benefits in the amount of 
$707.00 per month, effective June 1, 1997.

2.  The July 1997 award letter informed the veteran that the 
award was based on zero countable annual income, and 
instructed him to notify VA immediately of any change in his 
countable income or in the status of his dependents.  

3.  As indicated in an October 2000 letter from the RO, the 
veteran was notified of a proposal to terminate his benefits 
due to unreported income in 1997 and 1998.   

4.  In correspondence dated in February 2001, the RO informed 
the veteran that an overpayment of $28,509.00 had been 
created.

5.  No fault has been demonstrated by VA in the creation of 
the indebtedness.

6.  The appellant bears significant fault with respect to 
creation of the overpayment by virtue of his continued 
acceptance of VA benefits at the maximum rate, with the 
knowledge that an adjustment in his countable income had 
occurred.

7.  Recovery of the overpayment would not create an undue 
hardship.  




CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits would 
not be against the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963(a), 1.965 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

In the present case, the only claim on appeal is that of 
entitlement to a waiver of overpayment of improved pension 
benefits.  In this regard, the United States Court of Appeals 
for Veterans Claims held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found in Title 38, United 
States Code, Chapter 51 (i.e. the laws changed by VCAA).  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  Therefore, the 
VCAA (and, it follows, its implementing regulations) is not 
for application in this matter.

In any event, the Board points out that the RO, in the August 
2001 decision on waiver indebtedness, in an accompanying 
letter, in a subsequent statement of the case issued in 
September 2001 and in supplemental statements of the case 
issued in November 2004 and June 2006, has explained to the 
veteran the bases for denial of the claim, and afforded him 
the opportunity to present information and evidence in 
support of the claim.  The Board finds that these actions 
satisfy any duties to notify and assist owed the veteran.  



Discussion

The veteran is claiming entitlement to waiver of overpayment 
of improved pension benefits.  

In the present case, the veteran has not contested the 
validity of the debt, and as such, this is not an issue for 
consideration in the present appeal.  Rather, the sole 
question in this adjudication is whether the veteran should 
be granted a waiver of overpayment as to such debt.  

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.963(a).  
"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." 38 C.F.R. § 1.965(b).

As previously noted, a prior Board decision in January 2003 
determined that the circumstances surrounding the creation of 
the overpayment here did not show fraud, misrepresentation or 
bad faith on the part of the veteran.  This having already 
been established, the veteran is entitled to a waiver of his 
indebtedness if the evidence demonstrates that recovery of 
the overpayment would be against equity and good conscience.  
For the reasons discussed below, the Board finds that 
repayment of the veteran's indebtedness would not violate 
principles of equity and good conscience, and accordingly the 
veteran's claim is denied.  

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2006).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  
The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the veteran; (5) the unjust 
enrichment of the veteran; and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a).  Each of the six elements must be addressed.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In assessing the first two "equity and good conscience" 
elements under 38 C.F.R. § 1.965(a), those pertaining to the 
relative fault between the debtor and VA, it is useful to 
briefly outline the facts surrounding the creation of the 
indebtedness at issue.  Specifically, the veteran failed to 
inform VA of his receipt of income when he completed his VA 
Form 21-526 application for pension benefits in May 1997.  At 
that time, he indicated a monthly income of zero.  His net 
worth was also listed as zero.

On the basis of the information provided by the veteran in 
his May 1997 application, the RO awarded VA pension benefits 
in a July 1997 rating decision.  As stated in a July 1997 
notice letter, the veteran would receive $707.00 monthly 
beginning June 1, 1997.  That communication indicated that 
the veteran's pension payments were based on a countable 
income of zero and he was instructed to promptly notify VA of 
any changes in his income or net worth.  

In an October 2000 letter to the veteran, the RO explained 
that they had received evidence of unreported wages in the 
calendar years 1997 and 1998.  Specifically, it was learned 
that the veteran had earned $11,737.00 in 1997 and $12,619.00 
in 1998.  The letter proposed a termination of the veteran's 
benefits from June 1, 1997 until January 1, 1999.  When this 
was implemented in February, 2001, the overpayment was 
created. 

With respect to the above events, the veteran has repeatedly 
contended that he did contact VA to notify them of all 
relevant changes in his income.  He reports that he notified 
VA on several occasions by telephone, and has provided copies 
of his personal calendar for 1997 and 1999, which reveal 
notations of phone contact with VA.  However, there is no 
independent evidence to show that such calls occurred.  For 
example, the claims folder does not contain reports of 
contact indicating phone communication with the veteran.  

Further regarding the veteran's efforts to notify VA, in a 
February 2001 statement, the veteran claims to have sent VA a 
follow-up letter on August 2, 1999, notifying them of his 
change in income.  However, no copy of any such communication 
is associated with the claims file.  

The veteran has also submitted a copy of an August 1999 
notice letter sent to him by VA, on which he sent back 
stating "I don't know how you determined my income as zero 
because I notified you in 1997 and 1998 that I returned to 
work part-time and I have been paying income tax and social 
security."  He then instructed VA to check their files to 
verify prior notification.  That statement was signed and 
dated in December 1999, but there is no copy of that document 
of record that was received by VA in that timeframe.  All 
copies of record were received subsequent to the notice of 
the overpayment.  Therefore, the evidence of record does not 
establish that the RO received such notice from the veteran 
on the date indicated in the handwriting added to the August 
1999 notice letter.  

Based on the foregoing, there is no definitive evidence to 
show that the veteran promptly notified VA of a change in his 
income as he had been instructed to do so in the notice 
accompanying his pension award.  As such, the Board finds 
considerable fault with the veteran in the creation of the 
debt, with no fault demonstrated on the part of VA.  
Moreover, even if the evidence above could be favorably 
construed such as to allow for the conclusion that the 
veteran did notify VA, he still would be at greater fault in 
the creation of the debt.  Under those circumstances, if VA 
had mistakenly failed to discontinue payments, that would 
concededly constitute some degree of fault.  However, because 
the veteran's action in notifying VA of a change in income 
demonstrates his awareness that he may not have been entitled 
to such benefits, his continued acceptance of benefits 
represents an even greater degree of fault than any clerical 
or administrative error by VA.  

In sum, the veteran was at fault for not timely notifying VA 
of his income earned in 1997 and 1998.  No corresponding 
fault on the part of VA  has been persuasively demonstrated.  
Thus, considerations of fault fail to support the veteran's 
request for a waiver of overpayment.  

The third element to be addressed in considering equity and 
good conscience is "undue hardship," described as "[w]hether 
collection would deprive debtor or family of basic 
necessities."  38 C.F.R. §1.965(a)(3).  

The veteran submitted a Financial Status Report in May 2001, 
reflecting receipt of $1198.00 monthly from SSA.  He listed 
no other monthly income, and indicated that his monthly 
expenses totaled $1175.00.  Of those expenses, $905.00 went 
toward rent, food and utilities.  His assets, including cash, 
real estate, and a 1996 automobile, totaled $92,400.  

In another Financial Status Report submitted in April 2003, 
the veteran listed a monthly income of $1548.48, with total 
monthly expenses of $1526.00.  Of those expenses, $653.00 
went toward rent, food and utilities, with another $25 for 
clothing.  Such expenses also included $400 per month on a 
truck purchased in October 2001.  This was his most expensive 
installment obligation.  Based on these figures, his monthly 
net balance was $22.48.  Regarding assets, he listed a 2001 
truck, real estate with a resale value of $85,000, and cash 
totaling less than $300.  

Most recently, the veteran completed a Financial Status 
Report in December 2004.  At that time, he indicated that his 
monthly income was $1575.23.  His total monthly expenses were 
reported as $1705.00.  Of those expenses, $680.00 went toward 
rent, food and utilities, with another $35 for clothing.  His 
monthly net balance was minus $129.77.  His assets included 
the 2001 truck, real estate with a resale value of $80,000, 
and cash totaling less than $50.  

Although the above evidence does show that the veteran's 
monthly expenses were only slightly less than his monthly 
income as reported in May 2001 and April 2003, and that his 
expenses actually exceeded income per his December 2004 
financial status report, the Board does not find that it 
would be an undue hardship for the veteran to repay his debt 
to VA.  Again, the primary consideration, as set forth under 
38 C.F.R. §1.965(a)(3), is "[w]hether collection would 
deprive debtor or family of basic necessities."  Here, the 
expenses for essentials such as food, shelter, utilities, 
clothes and medication is considerably less than the 
veteran's monthly income.  Indeed, his largest expense is a 
car payment on a loan signed after the veteran was aware of 
his need to repay a debt to VA.  While the Board recognizes 
that the veteran has limited means financially, this was 
addressed when the RO reduced his indebtedness from 
$28,509.00 to $12,000 in the November 2004 supplemental 
statement of the case.  There is no showing that this reduced 
overpayment cannot be paid back while still leaving the 
veteran with funds for necessities.   Therefore undue 
hardship does not serve as basis for a waiver of overpayment 
here.  

The fourth element of equity and good conscience is whether 
recovery of the overpayment would defeat the purpose for 
which the benefits were intended.  
The purpose of the award of pension benefits in July 1997 was 
to supplement the veteran's income, once the criteria for 
such nonservice-connected pension were met.  It was 
understood that if the veteran's income level increased, his 
payments were to be accordingly reduced or terminated.  In 
this case, benefits were terminated due to excessive income.  
Thus, recovery of the overpayment would not be self-defeating 
but would rather affirm the intended purpose of the pension 
award as understood by all parties involved.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain.  It stands to reason, that, since repayment of 
the debt would not result in undue hardship, a waiver of the 
indebtedness here would result in unfair gain.  The veteran 
received monies to which he was not entitled, and in fairness 
such monies should be remitted where the financial resources 
are available to do so, as here.  

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  The veteran has not 
claimed that he relinquished any right or incurred any legal 
obligation or that he relied upon VA to his detriment, nor do 
the facts show such.  Thus, this sixth element does not 
support the appellant's request for a waiver of overpayment.

The record does not demonstrate any additional factors which 
should be considered in adjudicating the appellant's claim 
for a waiver of the indebtedness, and the appellant has 
identified no other such factors.

In conclusion, as the evidence does not show fraud, 
misrepresentation, or bad faith, he is not precluded from a 
waiver of overpayment of such indebtedness.  However, with 
the balancing of fault between the VA and debtor, the 
evidence does not demonstrate that repayment in this case 
would run counter to principles of equity and good 
conscience.  As such, the Board finds that no waiver of the 
remaining $12,000.00 debt is appropriate.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $12,000.00 is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


